UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5208


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRANCE DEVON MACK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:07-cr-00296-NCT-1)


Submitted:    August 26, 2009              Decided:   September 4, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney,
Michael   A.   DeFranco,   Assistant  United States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Terrance      Devon        Mack       appeals    the    district         court’s

judgment entered pursuant to his guilty plea to possession of a

firearm          by   a    convicted        felon,       in    violation       of   18     U.S.C.

§ 922(g)(1) (2006), in which Mack reserved the right to appeal

the denial of his motion to suppress evidence.                             He was sentenced

to seventy-two months’ imprisonment and filed a timely notice of

appeal.           Mack      argues    that     his      arrest    was    not    supported      by

probable cause because it was based upon an anonymous telephone

call       and    there     was    not      sufficient        evidence    to    connect     him,

rather than the other suspects at the scene, to the firearm.                                   He

contends the statements he made after his arrest should have

been suppressed because they resulted from an illegal arrest,

and the statement he made after being given a Miranda * warning

should have been suppressed because the warning did not cure the

taint of the illegal arrest or inform Mack that his earlier

voluntary         statements         were    not   admissible       as   evidence         against

him.

                 We       review     the     district         court’s    factual         findings

underlying the denial of a motion to suppress for clear error

and its legal conclusions de novo.                            United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).                            When a suppression motion

       *
           Miranda v. Arizona, 384 U.S. 436 (1966).



                                                   2
has been denied, we construe the evidence in the light most

favorable to the government.           United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).

            “[O]nly       the     probability,         and       not    a    prima     facie

showing,    of   criminal        activity       is    the    standard        of    probable

cause.”     Illinois v. Gates, 462 U.S. 213, 235 (1983) (internal

quotation    marks      and     citation    omitted).             The    district      court

correctly found that Mack’s arrest was supported by probable

cause.     He was discovered in an apartment into which a suspect

had fled following a call that reported an intended retaliatory

shooting at the location where he was first observed, he matched

the description of the individual reported to be in possession

of a firearm, he exited a bedroom in which the firearm and other

contraband were discovered, and he was known to be a convicted

felon.     The evidence established a high probability that Mack

was, at the least, a felon in possession of a firearm, the

offense for which he was ultimately charged.

            A statement is voluntary if it is “the product of an

essentially      free     and     unconstrained            choice       by   its     maker.”

Schneckloth      v.     Bustamonte,    412       U.S.       218,       225   (1973).     An

analysis of the voluntariness of a statement is derived from the

totality    of   the     circumstances.              Id.    at   226.        The   relevant

determination         regarding    voluntariness            is     whether     government



                                            3
agents have overborne the defendant’s will or left his “capacity

for self-determination critically impaired.”                  Id. at 225.

              Taking the evidence in the light most favorable to the

Government, the district court did not clearly err in finding

that the police officers did nothing to elicit Mack’s voluntary

statements claiming ownership of the firearm after his arrest.

The fact that he may have seen the police remove the firearm

from the apartment while he was detained does not, without more,

establish      circumstances       under       which    he    should     have      felt

compelled to make a statement regarding his ownership of the

weapon.     Accordingly, the district court did not err in denying

the motion to suppress.

              For   the    foregoing    reasons,       we    affirm   the    district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions   are     adequately      presented     in   the

materials     before      the   court   and     argument      would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                           4